DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: in par. [0056], the number 166, which refers to “image stitching” in fig. 6, has also been used to refer to “torso and cardiac envelope geometry” in fig. 6. As best understood by examiner, the last reference to element 166 in [0056] should be amended to refer to element 160. Appropriate correction is required.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
In claim 13, the 4th line appears to be missing a word, such as “that,” before the word “have.”
	Claim 14 is objected to because the phrase “tracking markers” is used inconsistently. This introduces confusion over whether the word “tracking” is intended to 
	Claim 14 is objected to because the phrase “the processor to” is missing a verb. Examiner suggests amending the phrase to recite “wherein the processor is configured to.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 12, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite for the following reasons. 
There is unclear antecedent basis for “the location of the electrodes” in line 7. Only plural “locations” have been positively recited. No single “location” has been clearly set forth. Examiner suggests adding the latter “s” to the end of the word “location.”
There is unclear antecedent basis for “the electrodes” in line 7. It is unclear whether these are the “electrodes across the body surface” in line 3 or the “hidden ones of the electrodes on the body surface” in line 4. As best understood by examiner, the “electrodes across the body surface” in line 3 are visible in the image frames, whereas the “hidden ones of the electrodes on the body surface” in line 4 are not visible. Examiner suggests amending the claim to clarify which electrodes are being referred to in line 7 by consistently using adjectives such as “visible” and “hidden,” or using ordinal numbering (i.e., “first” and “second” electrodes), consistently throughout the claims.  Examiner notes that if the electrodes in line 7 do not include the “hidden ones of the electrodes on the body surface,” it is unclear why the locations of the “hidden ones of the electrodes on the body surface” are estimated in the claimed method, as the “estimating locations for hidden ones of the electrodes” are not used in any way after they are estimated. This renders the algorithm implemented by the claimed method unclear. 
There is unclear antecedent basis for “geometry data” in the penultimate line. It is unclear if this is the “geometry information” recited in line 8 or if the “data” and “information” are two different claim elements. Examiner suggests rephrasing the ‘storing’ step to clarify that the “geometry data” differs from the “geometry information” in that the “geometry data” defines the recited spatial relationship, if this is what is intended. For example, amending the claim to recite “storing geometry data in non-transitory , wherein the geometry data defines 
There is unclear antecedent basis for “the electrodes” in the last line. It is unclear whether these are the electrodes in the “set of electrodes’ in line 2, the (visible?) “electrodes across the body surface” in line 3, or the “hidden ones of the electrodes on the body surface” in line 4. For the purposes of examination, the claim will be interpreted as intending to refer to the set of electrodes in line 2.
	Claim 7 is indefinite because there is insufficient antecedent basis for “the three-dimensional locations for the hidden electrodes.” Examiner suggests rephrasing the last paragraph to recite “wherein the are three-dimensional locations that are 
	Claim 9 is indefinite because it is unclear how “using range imaging and/or monoscopic imaging from different viewing angles” relates to the “using range imaging and/or monoscopic imaging” recited in claim 1. It is unclear if these are two different claim elements or if claim 9 attempts to modify the “range imaging and/or monoscopic imaging” set forth in claim 1. Examiner interprets the claim as intending the latter. from different viewing angles using the range imaging and/or monoscopic imaging 
	 Claim 18 is indefinite because it recites dependency upon itself. For the purposes of examination, the claim will be treated as if it depends from claim 17.
	Claim 20 is indefinite because there is insufficient antecedent basis for “the body surface of a patient.” The “body surface” has not been set forth as being “of a patient.” Examiner suggests removing the phrase “of a patient” or amending claim 13 to positively recite that the “body surface” is “of a patient.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1 - 2, 7, and 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over van Dam et al. (US 2015/0320331, of record from IDS dated 1/25/2019, hereinafter “van Dam) in view of Tandon et al. (US 10,149,618, hereinafter “Tandon”).

Regarding claim 1, van Dam shows a method comprising: 
placing a set of electrodes on a body surface of a patient's body (electrodes on a subject, abstract; [0064] and fig. 8); 
digitizing locations for the electrodes across the body surface based on image frames using range imaging (abstract; “3D camera is used to take 3D images of the torso of subjects with ECG electrodes attached,” [0006]; [0009]; “3D camera is useful for quantitative localization of electrode positions,” [0035]; [0053] - [0056]); 
registering the location for the electrodes on the body surface with predetermined geometry information (3D anatomical model, abstract; 3D anatomical model that “includes both an outer surface and positional information on internal structures such as the heart,” [0008] - [0009]; “position of each electrode in the three-dimensional model is determined from the position of each electrode in the overlain three dimensional image,” [0010] - [0011]; registration, [0032] - [0033]; “aligning the three dimensional image with the three-dimensional model, [0037]; “reconstructed shell of the thorax is be used to create a 3D overlay to the thorax derived from MRI/CT,” [0053]; “patient specific 3D torso data is aligned to a 3D torso model of that patient derived from MRI,” [0055]; automatic alignment, [0057] - [0058]) that includes the body surface (“outer surface,” [0008]) and an anatomical envelope (“localization at the endo- and epicardial surface of the myocardium …. triangulated ventricular surface,” [0046]; “left- and right endocardium, epicardium, aorta and pulmonary artery,” [0051]. Examiner notes that [0057] of applicant’s published specification describes a ‘cardiac envelope’ as the surface of the heart. Examiner therefore maps the cardiac surfaces within the 3D torso model to the claimed “anatomical envelope”) within the patient's body; and 
determining geometry data (“position of each electrode in the three-dimensional model,” abstract; [0010]; “positions of the electrodes in the three dimensional model …,” [0011]) based on the registration, wherein the geometry data define spatial relationships between the electrodes and the anatomical envelope.
Although van Dam uses non-transitory computer readable medium storing computer implementable instructions to perform the claimed method (claim 16), and the use of the geometry data (“positions of the electrodes in the three dimensional model,” [0010] - [0011]; [0037]) for subsequent calculations of movement of electrical activity through heart tissue ([0010] - [0011]; [0037]; claim 16) strongly suggests that the positions are stored in non-transitory memory, van Dam does not explicitly state that this is the case. 
Nonetheless, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified van Dam’s invention to include storing the geometry data in non-transitory memory, in order to allow the processor (processor 4, [0037] and fig. 1) to have rapid and direct access to the geometry data, to thereby reduce the time required to access the geometry data and use the geometry data for the calculations of movement of electrical activity through heart tissue ([0010] - [0011]; [0037]; claim 16).
	Modified van Dam fails to show estimating locations for hidden ones of the electrodes that are not visible during the imaging.
	Tandon discloses subdural electrode localization and visualization using parcellated, manipulable cerebral mesh models. Tandon teaches estimating locations for hidden ones of electrodes that are not visible during imaging (“utilizing modeling to recursively determine the locations of the remaining electrodes,” col. 4, lines 30 - 40; “remaining electrodes may be localized by extrapolating based on distance and/or relative position from the known electrodes,” col. 5, lines 3 - 12; “localize electrodes which are not readily visible… using visible electrodes,” col. 5, lines 30 - 40; “similar to the OR photo localization method described above, electrodes are identified at the visible corners of each grid using …photographs,” col. 17, lines 50 - 60; “accurately localize electrodes not visible in the OR photograph,” col. 18, lines 21 - 31).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified van Dam’s invention to include estimating locations for hidden ones of the electrodes that are not visible during the imaging, as taught by Tandon, in order to accurately localize electrodes not visible in the images, as suggested by Tandon (col. 18, lines 25 - 30).  Such modification would have comprised only application of a known technique of electrode localization to a known method ready for improvement to yield the predictable result of accurately localizing electrodes that are not visible in acquired images, and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	
	Regarding claim 2, the combined invention of van Dam and Tandon discloses the claimed invention substantially as noted above. van Dam further suggests at a time prior to placing the electrodes on the body surface (when “the underlying anatomy of the patient is known (e.g. from a MRI/CT model) the system can also be used to guide lead placement, i.e. make sure the electrodes are over the area of interest,” [0016]), the method comprises: performing three-dimensional medical imaging on the patient's body (“three-dimensional anatomical model … derived from a medical imaging modality, such as MRI, CT, PET-CT, ultrasound, or the like,” [0008]; MRI/CT model, [0016]; “the 3D model data is obtained from a CT/MRI system,” [0036] and fig. 1; patient's specific geometry from CT or MRI, [0045]); and (“positions of the electrodes in the three dimensional model,” [0010] - [0011]; [0037]) based on the medical imaging.

	Regarding claim 7, the combined invention of van Dam and Tandon discloses the claimed invention substantially as noted above. 
	van Dam fails to show that estimating the location of the hidden electrodes further comprises storing predetermined electrode geometry data describing a relative spatial position of the hidden electrodes, wherein at least one visible electrode or tracking marker that is visible during the imaging is included in the predetermined electrode geometry data; and determining a three-dimensional location for the at least one visible electrode or tracking marker, wherein the locations for the hidden electrodes are three-dimensional locations that are estimated based on the determined three-dimensional location for the at least one visible electrode or tracking marker and the predetermined electrode geometry data.
	Tandon teaches that estimating the location of the hidden electrodes further comprises storing predetermined electrode geometry data describing a relative spatial position of the hidden electrodes, wherein a visible electrode is included in the predetermined electrode geometry data (“predetermined locations and/or dimensions … only a set of the electrodes may need to be localized and the remaining electrodes may be localized by extrapolating based on distance and/or relative position from the known electrodes, col. 5, lines 3 - 12); and determining a three-dimensional location for the visible electrode, wherein the locations for the hidden electrodes are three-dimensional locations that are estimated based on the determined (“utilizing modeling to recursively determine the locations of the remaining electrodes,” col. 4, lines 30 - 40; “known inter-electrode distances between the corner electrodes … contoured to the non-linear pial surface in the smoothed 3D model and the remaining electrodes … localized along the contoured lines,” col. 5, lines 12 - 42; “similar to the OR photo localization method described above, electrodes are identified at the visible corners of each grid using …photographs,” col. 17, lines 50 - 60; “accurately localize electrodes not visible in the OR photograph,” col. 18, lines 21 - 31).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified van Dam’s invention to have the estimating the location of the hidden electrodes further comprise storing predetermined electrode geometry data describing a relative spatial position of the hidden electrodes, wherein a visible electrode is included in the predetermined electrode geometry data; and determining a three-dimensional location for the visible electrode, wherein the locations for the hidden electrodes are three-dimensional locations that are estimated based on the determined three-dimensional location for the visible electrode, as taught by Tandon, in order to facilitate accurately localizing electrodes not visible in the images, as suggested by Tandon (col. 18, lines 25 - 30).  

Regarding claim 13, van Dam shows a system comprising: 
an image acquisition system comprising a portable range imaging device configured to generate imaging data containing image frames of a body surface including a plurality of electrodes positioned on the body surface and in direct line of (abstract; “3D camera is used to take 3D images of the torso of subjects with ECG electrodes attached,” [0006]; [0009]; “3D camera is useful for quantitative localization of electrode positions,” [0035]; [0053] - [0056]); 
non-transitory memory (“computer implemented method,” abstract, [0008], [0038]) to store machine readable instructions and data, the data comprising predetermined geometry information (3D anatomical model that “includes both an outer surface and positional information on internal structures such as the heart,” [0008] - [0009]; MRI/CT model, [0016]; “the 3D model data is obtained from a CT/MRI system,” [0036] and fig. 1; patient's specific geometry from CT or MRI, [0045]) for an internal cardiac envelope (“localization at the endo- and epicardial surface of the myocardium …. triangulated ventricular surface,” [0046]; “left- and right endocardium, epicardium, aorta and pulmonary artery,” [0051]. Examiner notes that [0057] of applicant’s published specification describes a ‘cardiac envelope’ as the surface of the heart. Examiner therefore maps the cardiac surfaces within the 3D torso model to the claimed “anatomical envelope”) and the body surface (“outer surface,” [0008]); 
a processor (processor 4, [0037] and fig. 1) configured to access the memory and execute the instructions to perform a method that comprises: 
determining three-dimensional electrode locations and surface geometry from the imaging data (“localization of electrode positions,” [0035]; [0053] - [0056]), and registering ([0010] - [0011]; registration, [0032] - [0033]; “aligning the three dimensional image with the three-dimensional model, [0037]; “reconstructed shell of the thorax is be used to create a 3D overlay to the thorax derived from MRI/CT,” [0053]; “patient specific 3D torso data is aligned to a 3D torso model of that patient derived from MRI,” [0055]; automatic alignment, [0057] - [0058]) the determined three-dimensional electrode locations and surface geometry with the predetermined geometry information for the cardiac envelope and the body surface to provide aggregate geometry data describing a three-dimensional spatial relationship between each of the plurality of electrodes and the cardiac envelope (“position of each electrode in the three-dimensional model,” abstract; [0010]; “positions of the electrodes in the three dimensional model …,” [0011]).
Although van Dam uses non-transitory computer readable medium storing computer implementable instructions to perform the claimed method (claim 16), and the use of the aggregate geometry data (“positions of the electrodes in the three dimensional model,” [0010] - [0011]; [0037]) for subsequent calculations of movement of electrical activity through heart tissue ([0010] - [0011]; [0037]; claim 16) strongly suggests that the aggregate geometry data are stored in non-transitory memory, van Dam does not explicitly state that this is the case. 
Nonetheless, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified van Dam’s invention to include storing the aggregate geometry data in non-transitory memory, in order to allow the processor (processor 4, [0037] and fig. 1) to have rapid and direct access to the geometry data, to thereby reduce the time required to access the geometry data and use the geometry data for the calculations of movement of electrical activity through heart tissue ([0010] - [0011]; [0037]; claim 16).

	Tandon discloses subdural electrode localization and visualization using parcellated, manipulable cerebral mesh models. Tandon teaches three-dimensional electrode locations and surface geometry including estimated locations for hidden electrodes outside of the direct line of sight during image capture (“utilizing modeling to recursively determine the locations of the remaining electrodes,” col. 4, lines 30 - 40; “remaining electrodes may be localized by extrapolating based on distance and/or relative position from the known electrodes,” col. 5, lines 3 - 12; “localize electrodes which are not readily visible… using visible electrodes,” col. 5, lines 30 - 40; “similar to the OR photo localization method described above, electrodes are identified at the visible corners of each grid using …photographs,” col. 17, lines 50 - 60; “accurately localize electrodes not visible in the OR photograph,” col. 18, lines 21 - 31).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified van Dam’s invention to have the three-dimensional electrode locations and surface geometry include estimated locations for hidden electrodes outside of the direct line of sight during image capture, as taught by Tandon, in order to accurately localize electrodes not visible in the images, as suggested by Tandon (col. 18, lines 25 - 30).  Such modification would have comprised only application of a known technique of electrode localization to a known method ready for improvement to yield the predictable result of accurately localizing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 14, the combined invention of van Dam and Tandon discloses the claimed invention substantially as noted above. van Dam further shows that markers (“identifier can e.g. be a color, a shape, a number, a code or the like,” [0056]) are at predetermined locations with respect to a portion of the electrodes, the image acquisition system generates a series of image frames (“3D images of the torso of subjects with ECG electrodes attached,” [0006]) that includes the markers, and the processor determines the electrode locations and surface geometry from the series of image frames based on recognizing the markers in the series of image frames (“electrode positions … automatically detected using the color as an identifying marker,” [0059]).

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over van Dam and Tandon as applied to claim 1 above, and further in view of Kuo et al. (US 2018/0235714, hereinafter “Kuo”).
Regarding claims 3 and 19, the combined invention of van Dam and Tandon discloses the claimed invention substantially as noted above. 
van Dam fails to show that the predetermined geometry information further comprises a template corresponding to an atlas that defines geometry relationships among internal and external anatomical features.
(atlas image depicts both external surface and internal anatomical structures, [0078]. Examiner maps the features of the atlas to the claimed “template”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of van Dam and Tandon to have the predetermined geometry information further comprise a template corresponding to an atlas that defines geometry relationships among internal and external anatomical features, as taught by Kuo, in order to register the image frames to representation of internal anatomy of the patient in the event that three-dimensional medical imaging data are unavailable, for example, if three-dimensional medical imaging is contraindicated or untimely for the patient’s condition. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over van Dam, Tandon, and Kuo as applied to claim 3 above, and further in view of Gering et al. (US 2008/0232700, hereinafter “Gering”).
Regarding claim 4, the combined invention of van Dam, Tandon, and Kuo discloses the claimed invention substantially as noted above. 
van Dam fails to show selecting the template from a plurality of templates in response to a user input.
(user selects an atlas from among a plurality of atlases, [0042]. Examiner maps the features of each atlas to a claimed “template”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of van Dam, Tandon, and Kuo to include selecting the template from a plurality of templates in response to a user input, as taught by Gering, in order to use an appropriate atlas based on the clinical purpose of the scan, as suggested by Gering ([0042]).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over van Dam and Tandon, as applied to claims 1 and 13 above, and further in view of Gijsbers et al. (US 2015/0038862, of record from IDS dated1/25/2019,  hereinafter “Gijsbers”).
Regarding claim 12, the combined invention of van Dam and Tandon discloses the claimed invention substantially as noted above. van Dam further shows measuring electrical signals from the body surface using the electrodes, storing electrical measurement data representing the measured electrical signals over one or more time intervals, and reconstructing electrical signals onto the anatomical envelope based on the electrical measurement data and the geometry data (“estimating the distribution, fluctuation and/or movement of electrical activity through heart tissue,” [0011]; [0037]). 
(claim 15; element 6 in fig. 1), but does not explicitly discuss generating an output visualization on a display based on the electrical measurement data and the geometry data.
	Gijsbers discloses a system for providing an electrical cardiac activity map (abstract). Gijsbers teaches generating an output visualization on a display based on electrical measurement data and geometry data (“electrical activity map of the heart and … determined anatomical positions of ectopic foci and ventricular re-entries … shown on a display unit 15,” [0048]; [0051]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of van Dam and Tandon to include generating an output visualization on a display based on the electrical measurement data and the geometry data, as taught by Gijsbers, in order to apprise a clinician of the results of the electrical activity measurements in a manner that helps the clinician understand where the electrical activity measurements are located relative to the patient’s anatomy. Examiner notes that the display of results of diagnostic measurements is notoriously well-understood and conventional in the medical imaging arts. 
Regarding claim 20, the combined invention of van Dam and Tandon discloses the claimed invention substantially as noted above. van Dam further shows an arrangement of sensors, which includes the plurality of electrodes, configured to non-invasively measure electrical activity from the body surface (abstract; [0013]), and a measurement system (ECG recorder 12, fig. 1) to control measurements by the sensors and to provide electrical measurement data representing the measured ([0061]), wherein the processor is further programmed to access the aggregate geometry data and the electrical measurement data, and reconstruct electrical signals onto the cardiac envelope (“estimating the distribution, fluctuation and/or movement of electrical activity through heart tissue,” [0011]; [0037]).
van Dam is not specific to arrangement of sensors being configured to surround a thorax when placed on the body surface. In addition, although van Dam further shows a display means (claim 15; element 6 in fig. 1), van Dam does not explicitly discuss displaying a graphical output visualization based on the aggregate geometry data and the electrical measurement data.
	Gijsbers discloses a system for providing an electrical cardiac activity map (abstract). Gijsbers teaches an arrangement of sensors configured to surround a thorax (“vest 8 preferentially comprises several hundreds of the surface electrodes 9 covering the entire thorax of the person,” [0035] and figs. 1 - 2; [0053]) when placed on a body surface. Gijsbers also teaches displaying a graphical output visualization based on aggregate geometry data and electrical measurement data (“electrical activity map of the heart and … determined anatomical positions of ectopic foci and ventricular re-entries … shown on a display unit 15,” [0048]; [0051]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of van Dam ([0053]).
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of van Dam and Tandon to include displaying a graphical output visualization based on the aggregate geometry data and the electrical measurement data, as taught by Gijsbers, in order to apprise a clinician of the results of the electrical activity measurements in a manner that helps the clinician understand where the electrical activity measurements are located relative to the patient’s anatomy. Examiner notes that the display of results of diagnostic measurements is notoriously well-understood and conventional in the medical imaging arts. 

Allowable Subject Matter
Claims 15 - 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 - 6, 8 - 11, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793